Exhibit 10.41

Add18

ADDENDUM NO. 18

To The Intellifont Software and Type Software Agreement

Agreement No. 1291-D93

This is an Addendum to that certain Intellifont Software and Type Software
Agreement, Agreement No. 1291-D93, as amended from time to time; (“Agreement”)
dated August 15, 1991, by and between Monotype Imaging Corporation (“MTI”),
formally known as Agfa Monotype Corporation (“Agfa”) and Lexmark International
Inc. (“Lexmark”).

WHEREAS MTI has provided pricing in Addendum No. 13, dated May 30, 2005, this
Addendum No. 18 is put in place to confirm the pricing provided in Addendum
No. 13 is retroactive to January 1, 2005. The pricing established in Addendum
No. 13 did apply to products shipped by Lexmark beginning January 1, 2005.

Except as provided herein, all the terms and conditions of the Agreement, as
previously amended, shall apply with equal force and effect to the Licensed
Software licensed hereunder.

This Addendum is executed and will be effective as of March 30, 2007.

 

MONOTYPE IMAGING CORPORATION     LEXMARK INTERNATIONAL, INC. /s/ Douglas J. Shaw
    /s/ Alan Tippett Signature     Signature

President & CEO

   

Commodity Manager

Title     Title

Douglas J. Shaw

   

Alan Tippett

Print Name     Print Name

6/13/07

   

May 10, 2007

Date     Date



--------------------------------------------------------------------------------

ADDENDUM NO. 19

To The Intellifont Software and Type Software Agreement

Agreement No. 1291-D93

This is an Addendum to that certain Intellifont Software and Type Software
Agreement, Agreement No. 1291-D93, as amended from time to time; (“Agreement”)
dated August 15, 1991, by and between Monotype Imaging Corporation (“MTI”),
formally known as Agfa Monotype Corporation (“Agfa”) and Lexmark International
Inc. (“Lexmark”).

WHEREAS MTI has developed certain technology described in Section 1 of the
Agreement, and for the purposes of this Addendum No. 19, such technology is
defined and referred to as the “Licensed Software”; and

WHEREAS Lexmark desires to obtain a license to use, to have used, to reproduce,
to have reproduced and to distribute, to have distributed to End Users, Lexmark
Developers, Lexmark Distributors, Lexmark OEMs, and Third Party Developers the
Licensed Software.

NOW, THEREFORE, the parties agree that the Agreement shall be amended as
follows:

1. Definitions: following definitions are hereby added to Section 1 of the
Agreement.

(bi) BatangChe subset – The BatangChe subset of 236 characters in TrueType
format are to be used only in conjunction with [***] printers when provided to
[* * *]. This font data will be for use on up to, but not to exceed, [* * *]
devices and can only be used on [***] printers.

2. Addition to Schedule 2:

2.10 Add [* * *]/[***] BatangChe font pricing as follows:

“Lexmark will pay Monotype Imaging a total of [* * *] for the 236 characters
required for printing predetermined phrases for pharmacy bottle labels.”

Except as provided herein, all the terms and conditions of the Agreement, as
previously amended, shall apply with equal force and effect to the Licensed
Software licensed hereunder.

This Addendum is executed and will be effective as of April 20, 2007.

 

MONOTYPE IMAGING CORPORATION     LEXMARK INTERNATIONAL, INC. /s/ Douglas J. Shaw
    /s/ Renee Drummer Signature     Signature

President & CEO

   

Indirect Global Commodity Manager

Title     Title

Douglas J. Shaw

   

Renee Drummer

Print Name     Print Name

July 9, 2007

   

6/26/2007

Date     Date



--------------------------------------------------------------------------------

ADDENDUM NO. 20

To The Intellifont Software and Type Software Agreement

Agreement No. 1291-D93

This is an Addendum to that certain Intellifont Software and Type Software
Agreement, Agreement No. 1291-D93, as amended from time to time; (“Agreement”)
dated August 15, 1991, by and between Monotype Imaging Corporation (“MTI”),
formally known as Agfa Monotype Corporation (“Agfa”) and Lexmark International
Inc. (“Lexmark”).

WHEREAS MTI has developed certain technology described in Section 1 of the
Agreement, and for the purposes of this Addendum No. 20, such technology is
defined and referred to as the “Licensed Software”; and

WHEREAS Lexmark desires to obtain a license to use, to have used, to reproduce,
to have reproduced and to distribute, to have distributed to End Users, Lexmark
Developers, Lexmark Distributors, Lexmark OEMs, and Third Party Developers the
Licensed Software.

NOW, THEREFORE, the parties agree that the Agreement shall be amended as
follows:

1. Schedule 2, Development Fees/Type Software. Shall be modified to add the
following at the end of Section 17 of Schedule 2:

“(xii) Customer shall pay MTI the sum of [* * *] after the execution of Addendum
#20 for the development of the Western, Hebrew, Arabic, Chinese, Korean, and
Japanese) bitmap (font) using Monotype Sans Stroke font as the source:

 

  1. 25,172 total characters

 

  2. BDF format at a width of 14 and height of 14

 

  3. Up to 3,306 hand tuned characters can be provided

The development charge for this 14 X 14 bitmapped operator panel font is [* *
*]. [* * *].

Except as provided herein, all the terms and conditions of the Agreement, as
previously amended, shall apply with equal force and effect to the Licensed
Software licensed hereunder.

This Addendum is executed and will be effective as of June 29, 2007.

 

MONOTYPE IMAGING INC.     LEXMARK INTERNATIONAL, INC. /s/ Douglas J. Shaw    
/s/ Renee Drummer Signature     Signature

President & CEO

   

Indirect Global Commodity Manager

Title     Title

Douglas J. Shaw

   

Renee Drummer

Print Name     Print Name Date:  

7/9/2007

    Date:  

6/26/2007



--------------------------------------------------------------------------------

ADDENDUM NO. 21

To The Intellifont Software and Type Software Agreement

Agreement No. 1291-D93

This is an Addendum to that certain Intellifont Software and Type Software
Agreement, Agreement No. 1291-D93, as amended from time to time; (“Agreement”)
dated August 15, 1991, by and between Monotype Imaging Corporation (“MTI”),
formally know as Agfa Monotype Corporation (“Agfa”) and Lexmark International
Inc. (“Lexmark”).

WHEREAS MTI has developed certain technology described in Section 1 of the
Agreement, and for the purposes of this Addendum No. 21, such technology is
defined and referred to as the “Licensed Software”; and

WHEREAS Lexmark desires to obtain a license to use, to have used, to reproduce,
to have reproduced and to distribute, to have distributed to End Users, Lexmark
Developers, Lexmark Distributors, Lexmark OEMs, and Third Party Developers the
Licensed Software.

NOW, THEREFORE, the parties agree that the Agreement shall be amended as
follows:

1. Schedule 2, Development Fees/Type Software. Shall be modified to add the
following at the end of Section 17 of Schedule 2:

“(xiii) Customer shall pay MTI the Sum of [* * *] after the execution of
Addendum #21 for the development of the Chinese (and Western, Korean and
Japanese) bitmap (font) using Monotype Sans Stroke font as the source:

 

  1. 21,354 total characters

 

  2. BDF format at a width of 54 and height of 36 with 3 pixel vertical stems

 

  3. Up to 2,750 hand tuned characters including Hebrew and Arabic

The development charge for this 54 X 36 bitmapped operator panel font is [* *
*]. [* * *].

Except as provided herein, all the terms and conditions of the Agreement, as
previously amended, shall apply with equal force and effect to the Licensed
Software licensed hereunder.

This Addendum is executed and will be effective as of November 30, 2007.

 

MONOTYPE IMAGING CORPORATION     LEXMARK INTERNATIONAL, INC. /s/ Douglas J. Shaw
    /s/ Anthony Delgado Signature     Signature

President & CEO

   

IBM Global Commodity Manager

Title     Title

Douglas J. Shaw

   

Anthony Delgado

Print Name     Print Name Date: December 17, 2007     Date: 12/6/2007